DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on January 10, 2022 have been fully considered and are persuasive.
	Claims 1, 3, 5, 7-8, 10, 12, 14-15, 17, 19 and 21 are allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims (1, 8 and 15) the instant claims require managing the distribution of online content comprising: detecting content posted to an online channel, wherein the content is viewable by a first number of viewers; receiving a plurality of viewer engagement components associated with the content; calculating a maturity score for the content, wherein calculating the maturity score includes determining a semantic distance between the content and at least some of the received viewer engagement components, wherein, when the semantic distance between the content and the at least some of the received viewer engagement components falls below a particular threshold indicative that a relevancy of the at least some of the received viewer engagement components with respect to the content has decreased, the calculated maturity score reaches a predetermined threshold, and wherein the semantic distance is computed as an average over all of the at least some of the received viewer engagement components, and when the calculated maturity score is above the predetermined threshold, causing the content to be viewable 
Meanwhile, the closest prior art of record, as applied in the Office Action mailed  on 10/08/2021 (Jackson, Harrang, Lewis, Kapoor), fails to fairly teach or suggest detecting posted to online channel view first number of viewers, receiving interactions of engagements related to the content from the first viewers, computing a maturity score for the content by determining the semantic distance between the content and the interactions of engagements and calculate the distance an average over all of some of the received interaction engagements, the semantic distance falls below threshold indicating a relevancy has decreased the calculate maturity score reaches a predetermined threshold, when the content maturity score goes above the predetermined threshold, this would cause the content to be viewed a second number of viewers, the second number of viewers is larger than the first number of viewers, the second number increases commensurate with an increasing of the calculated maturity score corresponding to semantic distance indicating of relevancy decreasing, the content is withheld from being displayed to respective viewers of the second number of viewers until the content maturity score match content maturity threshold set for the respective viewers in the second number. 

For example, (“Jackson”, US 8825759 B1) teaches managing the distribution of online content, detecting the content posted to an online channel wherein the content is viewable by a first number of viewers, receiving a plurality of viewer engagement components associated with the content, 
Furthermore, (”Harrang”, US 20100131385 A1) teaches managing online content, detecting content posted to an online channel wherein the content is viewable by the first number of viewers, receiving a plurality of viewer engagement components associated with the content, wherein the second number of viewers is greater than the first number of viewers, but does not provide calculating a maturity score for the content, when the calculated maturity score is above predetermined threshold causing the content to be viewable by a second number of viewer, the calculated maturity score reaches a predetermined threshold, wherein the second number increases commensurate with an increasing of the calculated maturity score for the content, notwithstanding the content is withheld from being displayed to the respective ones of the second number of viewers until the maturity score for the content matches maturity threshold of the respective ones 
Furthermore, (”Lewis”, US 9799081 B1) teaches managing online content, detecting content posted to an online channel wherein the content is viewable by the first number of viewers, receiving a plurality of viewer engagement components associated with the content, notwithstanding the content is withheld from being displayed to the respective ones of the second number of viewers until the maturity score for the content matches maturity threshold of the respective ones of the second number of viewers, calculating maturity score including determining the semantic distance, but does not provide when the calculated maturity score is above predetermined threshold causing the content to be viewable by a second number of viewer, the calculated maturity score reaches a predetermined threshold, wherein the second number increases commensurate with an increasing of the calculated maturity score for the content, notwithstanding the content is withheld from being displayed to the respective ones of the second number of viewers until the maturity score for the content matches maturity threshold of the respective ones of the second number of viewers, when the semantic distance between the content and the at least some of the received viewer engagement components falls below a particular threshold indicative that a relevancy of the at least some of the received viewer engagement components with respect to the content has decreased, the calculated maturity score reaches a predetermined threshold, and 
Furthermore, (”Kapoor”, US 20180293278 A1) teaches managing the distribution of online content, detecting the content posted to an online channel wherein the content is viewable by a first number of viewers, receiving a plurality of viewer engagement components associated with the content, calculating a maturity score for the content, calculating maturity score including determining the semantic distance, when the semantic distance between the content and the at least some of the received viewer engagement components, wherein the semantic distance is computed as an average over all of the at least some of the received viewer engagement components, but does not provide for notwithstanding the content is withheld from being displayed to the respective ones of the second number of viewers until the maturity score for the content matches maturity threshold of the respective ones of the second number of viewers, calculating maturity score including determining the semantic distance, but does not provide when the calculated maturity score is above predetermined threshold causing the content to be viewable by a second number of viewer, the calculated maturity score reaches a predetermined threshold, wherein the second number increases commensurate with an increasing of the calculated maturity score for the content, notwithstanding the content is withheld from being displayed to the respective ones of the second number of viewers until the maturity score for the content matches maturity threshold of the respective ones of the second number of viewers.

Thus, no other prior art of record fairly teaches or suggests the instant claim, as a whole.
Claims (3, 5, 7, 10, 12, 14, 17, 19 and 21) include the above described subject matter for being dependent on independent claims (1, 8 and 15)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                      /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444